 



Exhibit 10.1
Compensation Arrangements with Certain Executive Officers
     The following table sets forth the 2007 salary for the Company’s current
executive officers identified by name pursuant to Item 11 and the compensation
disclosures in the Company’s Proxy Statement for its 2007 Annual Meeting of
Shareholders that is incorporated by reference into such Item 11. The table also
sets forth each such officer’s 2007 incentive compensation target under the
Company’s Executive Annual Incentive Compensation Plan (the “EICP”), as a
percentage of salary, and his actual incentive compensation award for 2006
(whether under the EICP or based on other considerations).

                                              2007     2006   2007   Incentive  
  Incentive   Base   Compensation     Compensation   Salary   Target*
Paul B. Domorksi
  $ 75,000     $ 415,000       80 %
President and CEO
                       
 
                       
Don T. Scartz
  $ 110,000     $ 287,000       50 %
Executive Vice President and Chief Financial Officer
                       
 
                       
Neilson A. Mackay
  $ 140,000     $ 288,000       50 %
Vice President, Corporate Development
                       
 
                       
Timothy C. Reis
  $ 65,000     $ 200,000       40 %
Vice President and General Counsel
                       
 
                       
James S. Childress
  $ 130,000     $ 242,000       50 %
Vice President and General Manager, LXE
                       

 

*   Actual incentive compensation payment under the EICP is determined based on
Company or divisional performance during 2007, primarily with reference to
actual profit before taxes compared with targets approved by the Compensation
Committee in April 2007. For corporate officers, the determination is weighted
100% based on corporate performance, subject to application of a factor, ranging
from 0% to 115%, determined by reference to individual performance goals as
specified and evaluated by the CEO. For divisional officers, the determination
is weighted 70% based on divisional performance, 15% based on corporate
performance, and 15% based on performance against individual objectives as
specified and evaluated by the CEO. In general, corporate performance for these
purposes will be measured 80% against target operating income from continuing
operations of $19,332,000 and 20% against target EPS of $1.00, and divisional
performance will be measured against operating income targets that are believed
to require excellent execution of divisional business plans but are reasonably
likely to be achieved.

 



--------------------------------------------------------------------------------



 



    In general, no incentive compensation is paid under the EICP if actual
performance is at 80% or less of targeted performance. Performance above target
would normally result in a 2-for-1 percentage increase in incentive
compensation, except that the maximum payment based on divisional performance is
150% of target. The Committee retains the right to modify, either up or down,
the incentive compensation otherwise payable based on the factoring process, or
to make separate discretionary bonus payments, to take into account individual
or Company/division performance on non-financial or supplemental financial
objectives. The Committee and Board also have the right to make other
discretionary awards, outside the EICP, based on factors they believe to be
appropriate in the circumstances.

Each officer participates in the Company’s 401(k) and Retirement Benefit Plans
on the same terms as all other full-time employees, and the Company does not
currently provide a supplemental retirement plan for its executive officers.

 